        Case 7:21-cv-00314 Document 7 Filed on 09/21/21 in TXSD Page 1 of 2
                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                                                                                         September 21, 2021
                                  UNITED STATES DISTRICT COURT
                                                                                                          Nathan Ochsner, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                        MCALLEN DIVISION

JULIAN VELA,                                                §
                                                            §
         Plaintiff,                                         §
                                                            §
VS.                                                         §
                                                              CIVIL ACTION NO. 7:21-cv-00314
                                                            §
SMARTWAY EXPRESS, INC., and                                 §
DONNIAL GHOLSTON,                                           §
                                                            §
         Defendants.                                        §

                                          OPINION AND ORDER

         The Court now considers “Plaintiff’s Motion to Remand to State Court and Incorporated

Memorandum of Law and Facts.”1 Defendants removed this case on the basis of diversity

jurisdiction.2 In Plaintiff’s motion, Plaintiff’s sole argument in favor of remand is that subject-

matter jurisdiction does not exist in this case because “Defendants are both citizens of California. ” 3

Even accepting all of Plaintiff’s arguments as true, diversity jurisdiction would still exist in this

case.

         When the removing party claims federal diversity jurisdiction under 28 U.S.C. § 1332, the

removing party must demonstrate complete diversity: that each defendant is a citizen of a different

state from each plaintiff 4 and the amount in controversy exceeds $75,000. 5 Diversity amongst

Defendants is not required for diversity jurisdiction. 6 Plaintiff is a citizen of Texas and alleges


1 Dkt. No. 6.
2 Dkt. No. 1 at 1–2, ¶¶ 6–8 (alleging Plaintiff is a citizen of Texas, Defendant Gholston is a citizen of California, and
Defendant Smartway is a citizen of Arizona and California).
3 Dkt. No. 6 at 4–5.
4 Corfield v. Dall. Glen Hills LP, 355 F.3d 853, 857 (5th Cir. 2003); see McLaughlin v. Miss. Power Co., 376 F.3d

344, 353 (5th Cir. 2004); see also 28 U.S.C. §§ 1332 & 1441.
5 Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).
6 See McLaughlin, 376 F.3d at 353 (“[A]ll persons on one side of the controversy [must] be citizens of different

states than all persons on the other side.”) (emphasis added).


1/2
           Case 7:21-cv-00314 Document 7 Filed on 09/21/21 in TXSD Page 2 of 2




damages over $75,000.7 Neither Defendant is a citizen of Texas. 8 Accordingly, the Court finds

diversity jurisdiction exists in this case and DENIES Plaintiff’s motion.

           The Court now takes a moment to admonish Plaintiff’s counsel for filing this frivo lo us

motion. While the concept of diversity jurisdiction may be at times confusing for a first-year law

student, it is a foundational issue of federal practice and one in which any attorney before this

Court should have at least a basic understanding. This motion demonstrates a profound

misunderstanding of this elemental subject by Plaintiff’s counsel. By presenting a motion to the

Court, the signing attorneys certify that the legal contentions therein are “are warranted by existing

law or by a nonfrivolous argument for extending, modifying, or reversing existing law or for

establishing new law.”9 Failure to do so, as Plaintiff’s counsel did here, can result in sanctions. 10

By filing the instant baseless motion, Plaintiff’s counsel wasted Court and party resources and

time. Though the Court declines to order sanctions in this instance, the Court urges Plaintiff’s

counsel to review the rules and laws applicable to this Court as future incompetence of this level

will not be taken lightly. Additionally, the Court advises Plaintiff’s counsel to familia r ize

themselves with the Federal Rules of Civil Procedure which require numbered paragraphs in all

filings.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 21st day of September 2021.


                                                            ___________________________________
                                                                          Micaela Alvarez
                                                                    United States District Judge


7 Dkt. No. 6 at 3 (“Plaintiff is a citizen of Texas . . . and that the amount in controversy is over $75,000.00.”); Dkt.
No. 1-3 at 2 & 6 (Plaintiff’s Original Petition) (“Plaintiff’s damages exceed the jurisdictional minimum of this Court
and $75,000.01.”).
8 See Dkt. Nos. 1 & 6.
9 Fed. R. Civ. P. 11.
10 Id.




2/2
